Citation Nr: 1130760	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 RO rating decision that denied service connection for the following: bilateral hearing loss; tinnitus; a low back disability; and for bilateral knee disabilities.  In January 2010, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the result of exposure to acoustic trauma during his active duty.  

2.  The Veteran does not currently have tinnitus.  

3.  The Veteran's low back disability was not present during service or for at least approximately seven months after his second period of active duty in the Army from December 2001 to May 2002, and was not caused by any incident of service.  

4.  The Veteran's bilateral knee disabilities were not present during service or for many years thereafter, and were not caused by any incident of service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Bilateral knee disabilities were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In light of the fully favorable decision as to the issue of entitlement to service connection for bilateral hearing loss, the Board finds that no further discussion of VCAA compliance, as to that issue, is warranted.  

As to the issues of entitlement to service connection for tinnitus, a low back disability, and for bilateral knee disabilities, the RO sent correspondence in April 2007, a rating decision in November 2007, and a statement of the case in April 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a May 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an examination in connection with his claims for service connection for tinnitus, a low back disability, and for bilateral knee disabilities.  The Board finds, however, that an examination was not necessary to make a decision on this claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002).  Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that, in this matter, the appellant's available service treatment records do not show treatment for tinnitus, any low back problems, or any right or left knee problems.  Additionally, there is no indication that the appellant's claimed tinnitus, low back disability, and bilateral knee disabilities, may be associated with his periods of service.  As there is no evidence of tinnitus, a low back disability, and bilateral knee disabilities in service and no indication that such disorders may be associated with the appellant's periods of service, the facts of this case do not meet the criteria (i.e. prongs (2) and (3) as discussed in McLendon) to warrant a VA examination.  See Id.  

Further, the Board notes that the Veteran's service treatment records are essentially not available.  The Board observes that in April 2007, the RO requested the appellant's service treatment records from the Records Management Center (RMC).  An April 2007 response indicated that the appellant's service treatment records were a "no record" at the RMC.  In June 2007, the RO requested that the National Personnel Records Center (NPRC) verify the appellant's unverified periods of service.  In a June 2007 response, the NPRC said there were no records "at Code 13" for the appellant.  In August 2007, the RO again requested that the NPRC verify the appellant's unverified periods of service and apparently received no response.  In October 2007, the RO requested the appellant's service treatment records from the New Jersey National Guard, Medical Command, in Sea Girt, New Jersey.  No response was received.  In July 2007, the RO determined that the appellant's service treatment records were unavailable for review.  

Following a January 2010 Board remand (noted above in the INTRODUCTION), the RO again requested the appellant's service treatment records from the RMC in April 2010.  An April 2010 response indicated that there was no record at the RMC.  In April 2010, the RO also requested the appellant's available service treatment records and his service personnel records from the NPRC.  A May 2010 response from the NPRC indicated that there were no records "at Code 13" for the appellant.  In April 2010, the RO further requested the appellant's service treatment records and complete service personnel records from the New Jersey State Adjutant General.  The RO apparently received two copies of the appellant's DD Form 214 for his period of service from December 2001 to May 2002.  In May 2010, the RO requested the appellant's service treatment records from the New Jersey Department of Military Affairs and Veteran's Affairs.  In June 2010, the RO solely received a copy of the appellant's DD Form 214 for his period of service from December 2001 to May 2002.  The appellant's available personnel records were eventually received, apparently from the NPRC.  In June 2010, the RO determined that the appellant's service treatment records were unavailable for review.  Therefore, the Board finds that an additional remand to attempt to obtain the appellant's service treatment records would serve no useful purpose.  

The Board also notes that in April 2010, the RO specifically requested that the appellant provide information on the exact date that his claimed injuries occurred during his periods of service in the Army National Guard.  The RO also requested that the appellant indicate whether his claimed injuries were occurred while he was serving on active duty for training or when he was called to active duty while in the Army National Guard.  The RO further indicated that the appellant should provide any service treatment records he may have concerning his claimed injuries.  The appellant did not respond.  The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as arthritis or sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

I.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically alleges that he was exposed to noise from tanks, army personnel carriers, machine guns, mortar fire, as well as firearms while serving as an instructor.  The Veteran reports that he was deployed to Bosnia in 2002 and that he was exposed to combat at that time.  

The Veteran had verified active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002.  He also had additional service in the Army National Guard.  His DD Form 214 for his first period of verified active duty in the Army from June 1982 to August 1982 indicates that he had no foreign service and no sea service.  His occupational specialty was listed as an infantryman.  The DD Form 214 for the Veteran's second period of verified active duty in the Army from December 2001 to May 2002 shows that he had four months and twenty-two days of foreign service.  The Veteran was also awarded the "NATO Medal for Service with NATO on Operations in Relation to the Former Yugoslavia" for the period from December 2001 to May 2002.  The Veteran's occupational specialty was listed as an infantryman.  

The Veteran's service treatment records for his verified periods of active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002 are not available.  

A January 2003 objective examination report, for Army National Guard purposes, less than a year after the Veteran's discharge from his period of active duty in the Army in May 2002, indicated that he had no ear defects.  An audiological evaluation, at that time, showed pure tone thresholds in the Veteran's right ear of 20, 40, 45, 50, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 30, 45, 45, 55, and 60 decibels at the same frequencies.  

As the Veteran's service treatment records are not available, there is no evidence showing in-service hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  A January 2003 objective examination report, for Army National Guard purposes, however, did show a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

The first post-service evidence of record of any possible bilateral hearing loss is in a December 2002 statement in which it appears R. J. Agrin, M.D., reported that the Veteran had some decreased hearing.  

A June 2003 report from P. Gwozdz, M.D., noted that the Veteran complained of headaches behind the eyes and ear discomfort.  The diagnosis was fatigue.  A March 2004 entry from Dr. Gwozdz indicated that the Veteran had reported complaints that included clogged ears.  The diagnoses included allergies.  An August 2005 entry noted that the Veteran complained of clogged ears with pressure behind his left eye in the frontal area, as well as wheezing.  The diagnosis was sinusitis.  

A July 2007 treatment report from Speech and Hearing Associates related a diagnosis of mild to moderate sensorineural hearing loss, bilaterally, with a high frequency notching pattern consistent with noise damage.  The examiner reported results that were indicative of a hearing loss disability in both ears under 38 C.F.R. § 3.385.  The examiner recommended a trial with digital hearing aids, bilaterally.  

An October 2007 VA audiological examination report noted that the Veteran's claims file was reviewed.  It was noted that the Veteran served on active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002, and that he also had additional Army National Guard service.  The Veteran reported that during service he had noise exposure from tanks, army personnel carriers, machine guns, and mortars, as well as from firearms as an instructor.  He stated that he was deployed to Bosnia in 2002 and that he had combat noise exposure.  The Veteran indicated that hearing protection devices were issued during training exercises.  The Veteran denied occupational and recreational noise exposure, as well as a familial history of hearing loss.  He also denied that he had suffered from ear disease, head trauma, or vertigo.  It was noted that there was no history of tinnitus.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were mild to moderately severe sensorineural hearing loss from 500 to 4000 Hertz in the right ear and mild to moderate sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to or a result of his duties as an infantryman in the Army without "resort to mere speculation."  The examiner stated that there was insufficient evidence (absence of an enlistment and discharge examinations) to support an opinion.  It was noted that the Veteran denied that he had tinnitus and that such disorder was therefore not compensable.  

A January 2008 VA treatment entry noted that the Veteran had a past medical history that included hearing loss.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the October 2007 VA audiological examination report noted that the Veteran's claims file was reviewed.  The examiner related diagnoses of mild to moderately severe sensorineural hearing loss from 500 to 4000 Hertz in the right ear and mild to moderate sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to or a result of his duties as an infantryman in the Army without "resort to mere speculation."  The examiner stated that there was insufficient evidence (absence of an enlistment and discharge examinations) to support an opinion.  

The Board observes that the VA examiner did not address the December 2002 statement from Dr. Agrin, approximately seven months after the Veteran's May 2002 discharge from his second period of active duty in Army, which reported that the Veteran had some decreased hearing.  Additionally, the examiner also did not specifically address the fact that a January 2003 objective examination report, for Army National Guard purposes, showed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 within one year of the Veteran's May 2002 discharge from his second verified period of active duty in the Army.  Further, the Board notes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also notes that the examiner solely indicated that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to or a result of his duties as an infantryman in the Army without "resort to mere speculation."  For these reasons, the Board finds that the opinion provided by the examiner pursuant to the October 2007 VA audiological examination report is of very limited probative value in this matter.  

The Board observes that the Veteran's service treatment records for his periods of verified active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002 are not of record.  The Board notes, however, that a December 2002 statement, apparently from Dr. Agrin, indicated that the Veteran had some decreased hearing and a January 2003 objective examination report, for Army National Guard purposes, showed a hearing loss disability as defined by 38 C.F.R. § 3.385, both within the presumptive one-year period after the Veteran's second verified period of active duty in the Army.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, the Board also observes that a July 2007 treatment report from Speech and Hearing Associates related a diagnosis of mild to moderate sensorineural hearing loss, bilaterally, with a high frequency notching pattern consistent with noise damage.  

Further, the Board observes that because the Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current bilateral hearing loss to his periods of service.  See Davidson, supra.  Moreover, the Board finds that the Veteran's account is credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss that had its onset during a period of service.  Bilateral hearing loss was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  



II.  Tinnitus

The Veteran essentially contends that he has tinnitus that is related to service.  He specifically alleges that he was exposed to noise from tanks, army personnel carriers, machine guns, mortar fire, as well as firearms while serving as an instructor.  The Veteran reports that he was deployed to Bosnia in 2002 and that he was exposed to combat at that time.  

The Veteran's service treatment records for his verified periods of active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002 are not available.  

A January 2003 objective examination report, for Army National Guard purposes, indicated that that the Veteran had no ear defects.  An audiological evaluation showed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  There was no reference to tinnitus at that time.  

Post-service private and VA treatment records do not show treatment for tinnitus or for any complaints of ringing in the ears.  

An October 2007 VA audiological examination report noted that the Veteran's claims file was reviewed.  It was noted that the Veteran served on active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002, and that he also had additional Army National Guard service.  The Veteran reported that during service he had noise exposure from tanks, army personnel carriers, machine guns, and mortars, as well as from firearms as an instructor.  He stated that he was deployed to Bosnia in 2002 and that he had combat noise exposure.  The Veteran indicated that hearing protection devices were issued during training exercises.  The Veteran denied occupational and recreational noise exposure.  It was noted that there was no history of tinnitus.  The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were mild to moderately severe sensorineural hearing loss from 500 to 4000 Hertz in the right ear and mild to moderate sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  Tinnitus was not diagnosed.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that the Veteran denied that he had tinnitus and that such disorder was therefore not compensable.  

The Board finds that the evidence fails to show any medical diagnoses indicating that the Veteran has tinnitus.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence indicates no present tinnitus, and thus service connection is not warranted.  

The Veteran has alleged that he has tinnitus that had its onset in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Additionally, while the Veteran competent to say he had ringing in the ears during service, or after service, he is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Veteran is competent to describe his current symptoms and state when he first remembers having such symptoms, he is not competent to diagnosis his condition.  Here, despite the fact that the Veteran is competent to report symptoms of ringing in the ears, there is no post-service diagnosis of tinnitus.  

More important than the lack of any diagnosis of tinnitus is the fact that the Veteran himself has specifically denied any tinnitus during his VA examination in October 2007.  The Veteran's own denial of a history of tinnitus when asked about such during a VA examination carries a great deal of weight in this matter.  His denial of any tinnitus in October 2007, coupled with the lack of any mention of complaints of tinnitus or findings of tinnitus on any other examination or treatment reports, are strong evidence against the claim.   The fact that the Veteran claims service connection for tinnitus, but has never reported complaints or findings of tinnitus to medical professionals, and in fact has denied having tinnitus at the VA examination in October 2007 raises some questions as to his credibility.

In short, there is no basis with which to tie any current complaints of tinnitus to service.  As the preponderance of the evidence is against a finding that the Veteran currently suffers from tinnitus, the claim must be denied.  38 .S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Low Back Disability and Bilateral Knee Disabilities

The Veteran contends that he has a low back disability and bilateral knee disabilities that are related to his periods of service.  He essentially alleges that he was treated for low back and bilateral knee problems during his periods of active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002.  

As noted earlier, the Veteran's service treatment records for his verified periods of active duty in the Army from June 1982 to August 1982 and from December 2001 to May 2002 are not available.  

A January 2003 objective examination report, for Army National Guard purposes, less than a year after the Veteran's discharge from his period of active duty in the Army in May 2002, included notations that the Veteran's lower extremities, as well as his spine and other musculoskeletal systems, were all normal.  The Veteran was not diagnosed with any back problems until years after service.  

While a December 2002 treatment report from P. Gwozdz, M.D., included a notation that the Veteran's back was hurting (as well as complaints of weakness, chest tightness, and intermittent laryngitis for a week and a half, there was no diagnosis of a back disorder.   It was noted that the Veteran was positive for arthralgias.  The diagnoses were sinusitis and glycosuria.  A March 2004 treatment report from Dr. Gwozdz also noted that the Veteran reported complaints including low back pain.  The diagnoses included shoulder pain, but not low back pain. 

The first actual diagnosis of a low back disability is in July 2007, over five years after the Veteran's second verified period of active duty and many years after his first period of active duty.  The first post-service evidence of record of any possible right knee or left knee disabilities is in July 2007, years after the Veteran's periods of service.  These lengthy periods without treatment are evidence against a finding of continuity of symptomatology, and weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A July 2007 VA treatment entry indicated that the Veteran complained of pain in his "left" knee and low back for ten to fifteen years, which would worsen with long periods of standing or walking.  The assessment included "right" knee pain and chronic low back pain.  

A January 2008 VA treatment entry noted that the Veteran reported on and off right knee pain and low back pain.  The examiner reported that the Veteran was seen by orthopedics and referred for physical therapy, but that he claimed physical therapy was not started.  The examiner stated that the Veteran apparently did not return for the physical therapy.  The diagnoses included degenerative joint disease/arthralgia of the knee.  The examiner did not specifically indicate which he knee was referring to and did not diagnose a low back disability at that time.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a July 2007 VA treatment entry noted that the Veteran complained of pain in his "left" knee and low back for ten to fifteen years, which would worsen with long periods of standing or walking.  The assessment included "right" knee pain and chronic low back pain.  The Board observes that the Veteran's statements that he had suffered from low back pain and either right or left knee pain for ten to fifteen years, were nothing more than a recitation of his belief or claimed history.  As such, any repetition of these statements by a doctor reciting a reported medical history, are not probative in linking any present low back disability or left or right knee disability with his periods of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  

The Board observes that the probative medical evidence does not suggest that the Veteran's current low back disability and bilateral knee disabilities are related to his periods of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's current low back disability and bilateral knee disabilities all began from months to many years after his periods of service, without any relationship to any incident of service.  The Board also notes that there is no evidence of arthritis (degenerative joint disease) within the one-year presumptive period after the Veteran's periods of service.  

The Veteran has alleged in statements and in his testimony, that his current low back disability and bilateral knee disabilities had their onset during his periods of service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had low back and right or left knee problems during his periods of service, or that he had low back and right or left knee problems for many years, he is not competent to diagnose his claimed low back disability, right knee disability, and left knee disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or a medical nexus, and there is no evidence of a current low back disability, right knee disability, and left knee disability that are related to his periods of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

The weight of the competent evidence demonstrates that the Veteran's low back disability and bilateral knee disabilities began months to years after his periods of service and that they were not caused by any incident of service.  These conditions were neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a low back disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is denied.  

Service connection for a low back disability is denied.  

Service connection for bilateral knee disabilities is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


